                        Case 6:20-po-00438-HBK Document 18 Filed 05/12/21 Page 1 of 2
AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District of California

          UNITED STATES OF AMERICA,                                        )
                     v.                                                    )
                                                                           ) Case No. 6:20-PO-00438 HBK
               ROSHELLE D. COLEMAN                                         )
                                                                           )
                                                                             Citation 9292773
                            Defendant                                      )



                                                  ORDER TO PAY
                                     AND PLACEMENT ON UNSUPERVISED PROBATION
                                                WITH CONDITIONS
                                                     JUDGMENT DEFERRED
          The defendant having admitted guilt to an offense under 36 CFR § 2.35(b)(2),

         IT IS ORDERED: The defendant is placed on unsupervised probation for a period of 12 months without a
judgment of conviction first being entered. The defendant must comply with the standard conditions of probation set
forth in this order and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by counsel, your counsel of any change of address and
    contact number.




Date:           May 5, 2021                                                    /s/ Helena Barch-Kuchta
                                                                                    HELENA BARCH-KUCHTA
                                                                                     United States Magistrate Judge
                        Case 6:20-po-00438-HBK Document 18 Filed 05/12/21 Page 2 of 2
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:


    1. The defendant shall pay a $210.00 fine, a $30.00 processing fee and a special assessment of $10.00 for a total financial
       obligation of $250.00, which shall be paid in full by 3/05/2022. Payment shall be made payable to the Clerk, U.S.D.C.,
       and mailed to:

         CENTRAL VIOLATIONS BUREAU
         PO BOX 780549
         San Antonio, TX 78278
         1-800-827-2982-or-
         Pay online at www.cvb.uscourts.gov and click on “Pay On-Line”


    2. The defendant is ordered to personally appear for a Probation Review Hearings on October 5, 2021 and April 12,
       2021 both at 10:00 am in Yosemite before U.S. Magistrate Helena Barch-Kuchta.

    3. Two weeks before each Review Hearing defendant shall complete and submit the “Defendant’s Probation Review
       Status Report” located on the undersigned’s chamber’s page. If defendant is in full compliance with the terms of
       probation and the government agrees, defendant may move to vacate the Review Hearing. Prior to the final Review
       Hearing, if defendant is in compliance and the government agrees, defendant may move to vacate the final Review
       Hearing and terminate probation.

    4. The defendant shall abstain from the use or possession of any controlled substances unless prescribed for defendant’s
       use by a California licensed medical doctor.

    5. The defendant shall report to the US Marshals or Yosemite Jail for post arraignment booking and processing.

    6. The defendant shall attend Narcotics Anonymous 1 time weekly for 10 months of probation and file sworn proof of
       attendance to the court and government officer, through counsel, if represented.
